DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 31, 2022 has been entered.
 
Claim Rejections - 35 USC § 112
The rejections made under 35 U.S.C. 112(a) and (b) in the previous Office Action are withdrawn in view of Applicant's amendment, filed August 31, 2022. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.





Claims 1, 3, 7, 8, 11, 12, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bahukudumbi (US PG Pub. No. 2011/0045724) as evidenced by and/or in view of Autodesk (Autodesk Inc., "Helius Composite Community: Different compressive & tensile moduli", 2017, p. 1-6). 
Regarding claims 1 and 7, Bahukudumbi teaches a panel having a layered structure including a first outer layer (195, or another layer taught to be located on surface 100b), an intermediate layer (100), a second outer layer (300), a tie layer (190, i.e. an "interface layer…being configured to enable adhesion of the intermediate and second outer layers it is arranged between") located between the intermediate and second outer layers, and an additional layer (200, i.e. "outer cladding layer") arranged on the side of the second outer layer opposite the tie and interface layers (par. 28, 30; Fig. 9).  The second outer layer may be a woven layer without any resin (i.e. a "fabric proper free of any matrix") composed of high modulus fibers, which may include continuous fibers preferably having a modulus of greater than 70 GPa (par. 21, 30).  
Bahukudumbi's teachings might be considered to differ from the current invention because he does not explicitly teach that the second outer layer is a fabric proper substantially free of any matrix after being joined to the intermediate layer or that the "high modulus" of the fibers refers to the "tensile modulus of elasticity".  However, it would have been obvious to one of ordinary skill in the art to make the second outer layer to be matrix-free or substantially matrix-free after the panel is completed (and after the second outer layer is joined with the intermediate layer) because Bahukudumbi depicts the layer as being free of matrix (300) and explicitly teaches that the layer may be "without an resin (resin free) or thermoplastic matrix" (Fig. 9, par. 30).  Autodesk further teaches that the term "modulus" used alone generally refers to the "tensile modulus of elasticity" (p. 2).  Therefore, as evidenced by Autodesk,  Bahukudumbi's "modulus" refers to the tensile modulus of elasticity and, alternatively or additionally, it would have been obvious to one of ordinary skill in the art to use fibers having high a high tensile modulus of elasticity in the ranges taught by Bahukudumbi because Bahukudumbi discusses "modulus" without specifying a type and because the term, when used alone, generally refers to the tensile modulus of elasticity. 

Regarding claims 3, 11, and 12, the teachings of Bahukudumbi differ from the current invention in that the thicknesses or relative thicknesses of the first and second outer layers on the product discussed above are not explicitly disclosed.  However, as no criticality has been established, the recited thickness ranges are prima facie obvious selections of dimension that do not distinguish the claimed product over the prior art.  See MPEP 2144.04. 

Regarding claim 8, the teachings of Bahukudumbi may be considered to differ from the current invention in that the tie layer (i.e. interface layer) is not taught to be a polymer film that is fusible to obtain partial penetration of the fibers of the second outer layer.  However, Bahukudumbi does teach that the tie layer is used to adhere adjacent layers together, may be a continuous single or multi-layer film, and may comprise a thermoplastic polymer (par. 28).  Therefore, it would have been obvious to one of ordinary skill in the art to use a layer of thermoplastic polymeric film as the tie layer (i.e. interface layer) in the product discussed above because Bahukudumbi teaches such a layer to be appropriate.  As the claim does not actually specify that the interface layer is fused to the fibers of the second outer layer, the claim requirement that the interface layer is "fusible" to the second outer layer is a statement of intended use.  Bahukudumbi's thermoplastic-containing tie layer meets the claim limitations because it is a thermoplastic and is, at least under some conditions, fusible to the fibers of the interface and second outer layers, which Bahukudumbi teaches can be made up of various types of heat-stable fibers (par. 21, 30), thereby joining together the adjacent layers.  

Regarding claim 14, although Bahukudumbi does not explicitly teach that the panel discussed above, which is depicted in his figure 9, includes a carbon fiber-reenforced composite first outer layer, which might be considered a difference from the current invention, Bahukudumbi does teach that his structure may include a composite, high modulus-fiber-containing layer on the upper (100a) and/or lower sides (100b) of his intermediate layer and exemplifies using carbon fibers for such layers (par. 21, 25, 26, 27).  Accordingly, it would have been obvious to one of ordinary skill in the art to include a first outer layer including a carbon fiber-reinforced composite material on the surface (100b) of Bahukudumbi's intermediate layer opposite the second outer layer (300) because Bahukudumbi explicitly teaches doing so to be appropriate.  

Regarding claim 16, although Bahukudumbi may be considered to differ from the current invention in that the fibers of his second outer layer are not explicitly taught to be high-density ultra-high-molecule-weight polyethylene (UHMWPE) fibers, Bahukudumbi does teach that UHMWPE fibers are suitable for forming the layer (par. 21, 30).  Therefore, it would have been obvious to one of ordinary skill in the art to use UHMWPE fibers in the second outer layer in the panel discussed above because Bahukudumbi explicitly teaches them to be appropriate for his product.  As no particular density is claimed or specified to qualify a particular type of fibers as "high density" and as UHMWPE have a higher density than at least some other fibers, Bahukudumbi's UHMPWE fibers used in his second outer layer meet the claim requirement of being "high density".  

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Bahukudumbi and, optionally, Autodesk, as applied to claim 1 above, and further in view of Nakai (US PG Pub. No. 2013/0030090).  
Regarding claim 2, the teachings of the cited prior art differ from the current invention in that the flexural elasticity modulus of the first outer layer is not disclosed.  However, Nakai teaches a composite material for use in various applications, including various types of panels, that he discloses should have a flexural elastic modulus of greater than 1.8 GPa, including preferably greater than 3.3 GPa or more, so that the material will have adequate flexibility, will not be too rigid, and will have good versatility (par. 74-76, 90, 91).  Accordingly, it would have been obvious to one of ordinary skill in the art to configure the first outer layer in the prior art panel to have a flexural elastic modulus of greater than 1.8 GPa, including greater than 3.3 GPA, so that the layer (and panel) has adequate flexibility, is not too rigid, is versatile, and is appropriate for use in applications such as the types of panels taught by Nakai.  The instantly claimed flexural elasticity modulus is obvious in view of Nakai.  See MPEP 2144.05. 

Regarding claim 5, the teachings of the cited prior art differ from the current invention in that the product of the thickness multiplied by the flexural elasticity modulus of the first outer layer is not disclosed.  However, as no criticality has been established, the requirement of achieving recited mathematical relationship is effectively a prima facie obvious selection of a thickness for a layer having a flexural elasticity modulus in the claimed range and does not distinguish the claimed product over the prior art.  See MPEP 2144.04. 

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Bahukudumbi and, optionally, Autodesk, as applied to claim 1 above, and further in view of Okabe (US PG Pub. No. 2003/0087079).  
Regarding claim 2, the teachings of the cited prior art differ from the current invention in that the flexural elasticity modulus of the first outer layer is not disclosed.  However, Okabe teaches that the flexural modulus of a structural sheet in a composite panel should be in the range of 30 MPa to 5 GPa and that buckling is likely to occur below a flexural modulus (i.e. "flexural elasticity modulus") of 30 MPa, making it difficult for the composite laminate to exhibit shape retentivity (par. 70).  Accordingly, it would have been obvious to one of ordinary skill in the art to configure the first outer layer in the prior art panel to have a flexural modulus (i.e. "flexural elasticity modulus") in the range of 30 MPa to 5 GPa in order to prevent buckling and allow the sheet and composite panel to demonstrate retentivity and because Okabe teaches that such a range is appropriate for structural layers in composite panels.  It is also would have been obvious to one of ordinary skill in the art to configure the first outer layer in the panel to have an appropriate flexural elasticity modulus, including a flexural modulus of greater than 2 GPa, according to the desired/required level of flexibility and shape retentivity for the layer and panel.  The instantly claimed flexural elasticity modulus is obvious in view of Okabe.  See MPEP 2144.05. 

Regarding claim 5, the teachings of the cited prior art differ from the current invention in that the product of the thickness multiplied by the flexural elasticity modulus of the first outer layer is not disclosed.  However, as no criticality has been established, the requirement of achieving recited mathematical relationship is effectively a prima facie obvious selection of a thickness for a layer having a flexural elasticity modulus in the claimed range and does not distinguish the claimed product over the prior art.  See MPEP 2144.04. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bahukudumbi, optionally, Autodesk, and Nakai or Okabe, as applied to claim 2 above, and further in view of Ayers (US Pat. No. 6,855,393) or Dodworth (US PG Pub. No. 2017/0087798). 
Regarding claim 5, the teachings of the cited prior art differ from the current invention in that the product of the thickness and flexural elasticity modulus of the first outer layer is not disclosed.  However, as discussed above, Nakai renders obvious configuring the layer to have a flexural modulus of elasticity of greater than 1.8 or 3.3 GPa and Okabe renders obvious configuring the layer to have a flexural modulus of elasticity in the range of  30 MPa to 5 GPa.  Ayres further teaches using layers of a fire-retardant plastic reinforced with glass fibers having a thickness 0.25 mm as the skin layer material for a fire barrier panel used in a vehicle (Abstract; col. 4, ln. 40-42).  It would have been obvious to one of ordinary skill in the art to configure the first outer layer on the prior art panel to be a layer of fire-retardant plastic reinforced with glass fibers having a thickness of 0.25 mm because Ayers teaches that such a material is appropriate and useful as a skin material for fire barrier panels in automotive vehicles.  Dodworth further discloses using carbon fiber-reinforced composite skins having a thickness of about 0.2 mm on a composite panel and teaches that the strength and stiffness can be controlled by adjusting the thickness of the composite skin to values such as 0.4 and 0.6 mm (par. 64, 65).  Accordingly, it would have been obvious to one of ordinary skill in the art to select an appropriate thickness for the composite skin of the prior art panel, including selecting a thickness in the range of 0.2 to 0.6 mm, according to the desired/required stiffness and strength of the layer and panel as a whole and because Dodworth teaches that such a thickness range is appropriate for composite panels.  The instantly claimed product of the flexural elasticity modulus and first layer thickness is obvious in view of the cited prior art.  See MPEP 2144.05. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bahukudumbi and, optionally, Autodesk, as applied to claim 1 above, and further in view of MS State (MS State, "Strength and Stiffness Characteristics", 2017, p. 1-7).  

Regarding claim 6, the teachings of the cited prior art differ from the current invention in that the secant elasticity modulus of the interface layer is not taught.  However, MS State teaches that secant modulus is a measure of the stiffness of a material in its inelastic region (p. 6).  Accordingly, it would have been obvious to one of ordinary skill in the art to select an interface layer of an appropriate secant elastic modulus at 10 % strain (or any other strain), including selected a layer with a secant elastic modulus of less than 350 MPa, according to the desired/required level stiffness/flexibility within the layer and the panel, as a whole.  

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bahukudumbi and, optionally, Autodesk, as applied to claim 1 above, and further in view of Edwards (US PG Pub. No. 2007/0256379).  
Regarding claims 8 and 15, the teachings of the cited prior art differ from the current invention in that the interface layer is not taught to be made of ethylene vinyl acetate ("EVA") or to be capable of penetrating and fusing with the core and fibers of the second outer layer.  However, as discussed above, Bahukudumbi does teach that the layer is responsible for adhering together the core and second outer layers. Edwards further teaches using heat and pressure to melt layers of a thermoplastic adhesive, such as EVA, between fibrous skins and a core to adhere together the layers of a composite panel (par. 6, 20, 34).  Edwards also teaches that EVA is a common material for bonding layers (par. 34).  Accordingly, it would have been obvious to one of ordinary skill in the art to use a layer of EVA as the interface layer in the prior art panel because EVA is a common bonding layer material and capable of adhering together fibrous and core layers in composite panels.  As EVA is a hot-melt adhesive that works by being melted and adjoining to adjacent layers, a layer of EVA is capable of partially penetrating into the fibers and pores of the adjacent layers and fusing with the layers, thereby joining them.  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bahukudumbi and, optionally, Autodesk, and Edwards, as applied to claim 15 above, in view of or as evidenced by Topas (Topas Advanced Polymers, "Ethylene Vinyl Acetate", p. 1, 2017) and as evidenced by ASTM (ASTM, "ASTM D5323-19a Standard Practice for Determination of 2 %Secant Modulus for Polyethylene Geomembranes", p. 1-4). 
Regarding claim 6, the teachings of the cited prior art differ from the current invention in that the secant elasticity modulus of the interface layer is not taught.  However, as discussed above, it would have been obvious to use a layer of EVA as the interface layer in the prior art product.  As evidenced by Topas, EVA has a Young's Modulus (i.e. modulus of elasticity) of 0.01 to 0.2 GPa (i.e. 10 to 200 MPa) (p. 1).  As evidenced by ASTM, the secant modulus of a material is generally lower than the modulus of elasticity (p. 2).  As such, the EVA interface layer in the prior art product is expected to have a secant modulus that meets the claim requirement of being less than 350 MPa.  Additionally, it would have been obvious to one of ordinary skill in the art to configure the EVA interface layer to have an elastic modulus of 10 to 200 MPa because Topas teaches that such a range is typical of EVA polymers.  Therefore, the prior art product is expected to have a secant elastic modulus meeting the claim limitations.  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bahukudumbi and, optionally, Autodesk, as applied to claim 1 above, and further in view of Wienke (US PG Pub. No. 2012/0164902) alone or in view of Varna (Varna et al.; Textile Research Journal, 1971, p. 999-1001).
Regarding claim 13, as discussed above, the prior art second outer layer is made up of woven, continuous fibers of UHMPWE.  The teachings of the cited prior art differ from the current invention in that the warp or weft float length of the weave is not disclosed.  However, Wienke teaches a UHMPWE fiber-based fabric that preferably has a twill weave and is appropriate for use in composite structures and demonstrates good resistance to sun and UV light degradation (par. 18, 27, 36).  Wienke further teaches that the fibers in his fabric have a tape-like shape, with a width in the range of 1 to 600 mm and a thickness in the range of 10 to 200 µm and exemplifies a fabric with a 5/1 twill construction (i.e. 5 warp threads per 1 weft thread) (par. 37, 107).  As such, it would have been obvious to one of ordinary skill in the art to utilize a UHMPWE fiber-based 5/1 twill with tape-shaped "fibers" having widths in the range of 1 to 600 mm and thickness in the range of 10 to 200 µm to make/as the second outer layer of the prior art product because the fabrics are appropriate for use in composite materials and offer good resistance to sun and UV light.  Such a fabric with such a construction and fiber widths/thicknesses in the taught ranges renders obvious a twill with a warp or weft float length of greater than 1.2 mm.  See MPEP 2144.05.  Furthermore, it would have been obvious to one of ordinary skill in the art to select an appropriate (either warp or weft) float length according to the desired properties of the fabric because Varma teaches that warp strength, localization of rupture, and binding property are all effected by the float length in a fabric (Abstract).  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bahukudumbi and, optionally, Autodesk, as applied to claim 1 above, and further in view of Fossat (WO 2016/120785 A1). 
Regarding claim 16, the teachings of Bahukudumbi may be considered to differ from the current invention in that the fibers of his second outer layer are not explicitly taught to be high-density ultra-high-molecule-weight polyethylene (UHMWPE) fibers.  However, Bahukudumbi does teach that UHMWPE fibers are suitable for forming the layer (par. 21, 30). Fossat further teaches that high-density UHMWPE fibers are appropriate for use in composite panels and offer good fatigue resistance properties, particularly with respect to bending and recovering of the initial shape cycles without significant deterioration of mechanical properties (p. 6, ln. 20-29).  It would have been obvious to one of ordinary skill in the art to use high-density UHMWPE fibers in the second outer layer of Bahukudumbi's panel because Fossat teaches that the fibers are suitable for use in composite panels and because the material offers good fatigue resistance properties and shape recovery without significant deterioration of its mechanical properties. 



Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bahukudumbi and, optionally, Autodesk, as applied to claim 1 above, and further in view of Siavoshai (US PG Pub. No. 2005/0126848). 
Regarding claim 17, the teachings of the cited prior art differ from the current invention in that the intermediate layer is not taught to be made of a polymer foam.  However, Bahukudumbi does teaches using his panel in automotive interior and exterior components and that the intermediate layer may include a continuous, elastomeric matrix (par. 31).  Siavoshai further teaches a composite product for automotive components that includes a foam layer that is preferably viscoelastic and may include a foam-impregnated fiber mat (par. 38).  Siavoshai teaches that the foam/mat layer is sound-absorbing and the product containing it reduces noise transmission, enhances the sound quality perception, and can be used in a variety of articles, including door panels, roofs, floors, and engine compartments (par. 36, 37).  Accordingly, it would have been obvious to one of ordinary skill in the art to configure the fibrous interface layer in the Bahukudumbi's panel to include a continuous foam matrix, such as a viscoelastic foam matrix, and/or to be a foam-impregnated mat in order to enhance the sound-absorption capabilities and acoustic insulation properties of the layer and panel, as a whole.  

Response to Arguments
Applicant’s arguments filed August 31, 2022 have been considered but are moot because they do not apply to the current rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288. The examiner can normally be reached Monday-Thursday, 8:30 am -5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/ patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
JULIA L. RUMMEL
Examiner
Art Unit 1784